          Case 2:20-ms-00007 Document 4 Filed 04/24/20 Page 1 of 2


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5

6     In re: Russell D. Collings                            Case No. 2:20-ms-00007
      Attorney at Law, Bar No. 11363
7                                                          ORDER OF SUSPENSION

8

9
10

11

12           On February 4, 2020, this Court entered an Order to Show Cause (“OSC”), mailed

13   via certified mail with a Certified Mail Return Receipt, as to why Mr. Collings should not

14   be suspended from practice before this Court following his suspension by the Nevada

15   Supreme Court. (ECF No. 1.) However, the Court was subsequently informed that there

16   was an issue with delivery of the OSC through no fault of Mr. Collings. The Court therefore

17   issued a Superseding OSC on March 16, 2020 to provide Mr. Collings an additional 30

18   days to respond to the OSC, mailed via certified mail with a Certified Mail Return Receipt.

19   Nonetheless, no response has been received from Mr. Collings, though more than 30

20   days have elapsed. Failure to respond within thirty 30 days warrants an Order of

21   Suspension. See LR IA 11-7(e)(2).

22          It is therefore ordered that Russell D. Collings, Bar No. 11363, is hereby

23   suspended from practice in the United States District Court for the District of Nevada.

24          DATED THIS 24th day of April 2020.

25

26
                                               MIRANDA M. DU
27                                             CHIEF UNITED STATES DISTRICT JUDGE

28
         Case 2:20-ms-00007 Document 4 Filed 04/24/20 Page 2 of 2


1                                 CERTIFICATE OF SERVICE

2          Pursuant to Fed. R. Civ. P. 5(b) and LR 5-1, I hereby certify that I am an

3    employee of the United States District Court, and that on this 24th day of April 2020, I

4    caused to be served a true and correct copy of the foregoing Order to Show Cause to

5    the following parties via certified mail, return receipt requested via the United States

6    Postal Service, in a sealed envelope, postage prepaid, to the following address:

7                        Russell D. Collings
                         3451 W. Martin Ave., Suite C
8                        Las Vegas, NV 89118
9
           Certified Mail No.: 7019 0700 0001 7574 6765
10

11                              /s/ Lorena Q.
12                              Deputy Clerk
                                United States District Court,
13                              District of Nevada
14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                2
